Citation Nr: 0209136	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a total left knee 
replacement with arthritis.

3.  Entitlement to service connection for arthritis of 
multiple joints.

4.  Entitlement to service connection for vascular disease of 
the lower extremities.

5.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

6.  Entitlement to an initial evaluation in excess of 10 
percent for paresthesia of the left lateral malleolus.

7.  Entitlement to an increased evaluation for a shell 
fragment wound scar attached to calf muscles at the junction 
of the middle and lower one third of the left posterior 
aspect, currently evaluated as 20 percent disabling.

8.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the anterior surface of the right 
leg.

(The issues of entitlement to service connection for 
residuals of frostbite and entitlement to an increased 
initial compensable evaluation for hearing loss prior to 
December 14, 1998, and to a rating in excess of 10 percent 
from that date will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated July 11, 2001, which vacated, 
in pertinent part, a December 2000 Board decision and 
remanded the case for additional development.  The appeal 
arose from an April 1998 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for residuals of 
frostbite and entitlement to an increased initial compensable 
evaluation for hearing loss prior to December 14, 1998, and 
to a rating in excess of 10 percent from that date pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving notice and reviewing the appellant's response to 
the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
hypertension began approximately 30 years after active 
service, was not the result of any incident of service, and 
was not caused or aggravated by service-connected residuals 
of shell fragment wounds of the lower extremities.

3.  Persuasive medical evidence demonstrates that a left knee 
disorder was first manifest approximately 40 years after 
active service, that the veteran's total knee replacement 
with arthritis was not the result of any incident of service, 
and that the disorder was not caused or aggravated by 
service-connected residuals of shell fragment wounds of the 
lower extremities.

4.  Persuasive medical evidence demonstrates the veteran's 
vascular disease of the lower extremities was first manifest 
over 50 years after active service, was not the result of any 
incident of service, and was not caused or aggravated by 
service-connected residuals of shell fragment wounds of the 
lower extremities.

5.  The veteran's service-connected tinnitus is constant.

6.  The veteran's service-connected paresthesia of the left 
lateral malleolus is productive of localized sensory loss 
consistent with no more than mild incomplete paralysis.

7.  The veteran's service-connected shell fragment wound of 
the left calf is manifested by a 10 centimeter, curved, well-
healed scar attached to calf muscles at the junction of the 
middle and lower one third of the left posterior aspect; 
there is no more than a moderately severe injury to the 
affected muscle group.

8.  The veteran's service-connected shell fragment wound 
scars of the right leg are asymptomatic and not productive of 
any functional limitation; there is no more than slight 
injury to the affected muscle group.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein; and hypertension is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  A total left knee replacement with arthritis was not 
incurred in or aggravated by active service, nor may 
arthritis of the left knee be presumed to have been incurred 
therein, and a total left knee replacement with arthritis is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  Arthritis of multiple joints was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein, and multiple joint arthritis is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  Vascular disease of the lower extremities was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein, and vascular disease 
of the lower extremities is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  An initial evaluation in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.87, Diagnostic Code 6260 (2001), 4.87a, Diagnostic 
Code 6260 (1998); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

6.  An initial evaluation in excess of 10 percent for 
paresthesia of the left lateral malleolus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, Diagnostic 
Code 8621 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

7.  The criteria for an evaluation in excess of 20 percent 
for a shell fragment wound scar attached to calf muscles at 
the junction of the middle and lower one third of the left 
posterior aspect have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.73, Diagnostic Code 5311 (2001); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

8.  The criteria for a compensable rating for shell fragment 
wound scars of the right leg have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.73, 4.118, Diagnostic 
Codes 5311, 7804-7805 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1998 rating decision, December 1998 statement of 
the case, and October 1999 supplemental statement of the case 
adequately notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 1997 and 
1999 and that additional information was provided in a May 
1998 examination report addendum.  The Board finds that 
evidence sufficient for adequate determinations has been 
obtained.

Although the veteran's claims for entitlement to service 
connection for hypertension, total left knee replacement with 
arthritis, arthritis of multiple joints, and vascular disease 
of the lower extremities were denied as not well grounded, 
the Board finds VA's development of these claims included 
notice and assistance which met the revised VCAA standard.  
The December 1998 statement of the case adequately notified 
the veteran that medical evidence obtained by the RO did not 
demonstrate a relationship between these disorders and active 
service and that he was responsible for providing such 
evidence to support his claim.  The veteran was provided VA 
examinations and opinions which specifically addressed his 
claims.  The veteran was also notified of the VCAA amendments 
and the medical nexus requirement as to these claims in the 
December 2000 Board decision and was provided an opportunity 
to submit additional evidence in support of his claim by 
correspondence dated in May 2002.  Therefore, the Board finds 
VA's development of these matters has met the VCAA notice and 
duty to assist. 

As to the claims for entitlement to increased ratings for 
tinnitus, paresthesia of the left lateral malleolus, shell 
fragment wound scar attached to calf muscles at the junction 
of the middle and lower one third of the left posterior 
aspect, and shell fragment wound scars of the right leg, the 
Board notes that no information submitted subsequent to the 
most recent VA evaluations indicates the veteran has 
experienced any increased symptoms as to these disorders.  
The Board, based upon a review of the evidence of record, 
finds that these disorders are essentially static in nature 
and that in the absence of any indication of an increase in 
symptomatology additional VA examinations would serve no 
useful purpose.

In light of the notice and development action provided in 
this case, the Board also finds it would not be prejudicial 
to the veteran to issue a decision at this time. Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.
I. Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection can also be granted for certain chronic 
diseases, to include arthritis, hypertension, and 
cardiovascular disease, if they become manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Combat

VA regulations provide that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.304(d) 
(2001).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VA O.G.C. Prec. Op. No. 
12-99 (October 18, 1999) (published at 65 Fed. Reg. 6258 
(2000)).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In this case, the veteran's service department separation 
report includes decorations and citations indicative of 
combat.  It is also evident that he received a Purple Heart 
for wounds sustained in action in the European-African-Middle 
Eastern theater in July 1944.  Therefore, the Board finds the 
veteran was engaged in combat with the enemy and that his 
statements related to injuries or diseases claimed to have 
been incurred during active service are entitled to greater 
evidentiary weight if they are consistent with the 
circumstances, conditions, or hardships of his combat 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

A)  Hypertension

Background  Service medical records do not show hypertension.  
The veteran's October 1945 separation examination report 
noted a normal cardiovascular system and a blood pressure 
reading of 140/70.  

VA medical records dated from January 1985 to July 1989 
include diagnoses of cardiac dysrhythmia and sinus 
dysrhythmia.  No opinion as to etiology was provided.  
Records first note a diagnosis of hypertension in February 
1992.

In August 1997, the veteran requested entitlement to service 
connection for multiple disorders, to include high blood 
pressure as secondary to his service-connected shell fragment 
wound.

In correspondence dated in September 1997 the RO requested 
the veteran submit evidence demonstrating he had been treated 
for the claimed disorder.

At a VA examination in November 1997 the veteran reported he 
was first told he had high blood pressure in approximately 
1975.  He stated he had been taking medication for the 
disorder since then and that his blood pressure had been 
controlled.  The examiner noted a diagnosis of hypertension.  

In April 1998, the RO, inter alia, denied entitlement to 
service connection for hypertension.  It was noted, in 
essence, that there was no evidence of hypertension during or 
within one year of active service and no competent evidence 
relating the disorder to a service-connected disability.  The 
veteran was informed that a well grounded claim required 
evidence that the claimed disorder was related to service.

In a May 1998 addendum to the November 1997 VA examination 
report Dr. R.C. noted a follow up inquiry had been received 
for opinions including whether or not the veteran's 
hypertension was related to his service-connected shell 
fragment wound.  The examiner stated, in essence, that there 
was no correlation between the veteran's high blood pressure 
and his leg injury.

Private hospital records dated in May 1998 show the veteran 
was treated for near syncopal episode, coronary artery 
disease, hypertension, and peripheral vascular disease.  No 
opinions as to etiology were provided.

In an August 1998 statement the veteran reported he had 
submitted all medical treatment information pertinent to his 
claim and stated he had received treatment from the Grand 
Island, Nebraska, VA Medical Center (MC) since the 1960's.

In a December 1998 statement of the case the RO continued the 
denial of entitlement to service connection for hypertension 
and cited applicable laws and regulations pertinent to the 
veteran's claim.  The veteran was notified of the evidence 
and responses to requests for evidence the RO had obtained 
and had considered in the adjudication of the claim.  

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for hypertension is not 
warranted.  Although the veteran is a combat veteran and his 
statements as to inservice occurrence are entitled to greater 
evidentiary weight, in this case he reported he was first 
informed of his high blood pressure in approximately 1975 and 
has specifically claimed the disorder was secondary to his 
service-connected shell fragment wound.  The Board notes 
there is no medical evidence of a high blood pressure 
disorder or hypertension during or for many years after 
service, nor is there any medical evidence that links high 
blood pressure to service.  

Persuasive VA medical evidence provided as an addendum to the 
November 1997 examination report demonstrates the veteran's 
hypertension is not related to his service-connected shell 
fragment wound.  The only evidence of hypertension related to 
service or to a service-connected disability is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  In 
the absence of competent evidence relating the veteran's 
hypertension to service or to a service-connected disability, 
the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

B) Total Left Knee Replacement

Background  Service medical records are negative for 
complaint or treatment for a left knee disorder.  Records 
dated in July 1944 show the veteran sustained a perforating 
wound to the gastrocnemius muscle of the left lower leg, 
described as severe, approximately 4 inches above the ankle.  
There was no evidence of bony injury.  Records show the 
wounds were debrided and closed.  An August 1944 report noted 
that 2 areas were still unhealed but that the veteran was 
beginning to walk without crutches.  Hospital records show 
the veteran was discharged in mid-August.  The veteran's 
October 1945 separation examination revealed good function of 
all musculoskeletal joints.

During VA examination in September 1950 the veteran reported 
his right leg gave him no trouble but stated his left leg 
occasionally cramped.  He stated the cramping occurred mostly 
at night and was not associated with walking.  The symptoms 
were characterized as very mild.  The examiner noted normal 
muscular development and normal range of motion to the left 
lower extremity with no evidence of muscular herniation.  The 
diagnoses included shell fragment wound to the posterior calf 
muscles, left leg middle third, healed, slightly symptomatic, 
and healed shell fragment wounds, right lower extremity, 
asymptomatic.

VA outpatient treatment records dated in January 1985 noted 
the veteran reported progressive knee pain over the previous 
3 years.  The diagnoses included left knee pain and possible 
Baker's cyst.  The examiner recommended an orthopedic 
consultation and noted the disorder was probably related to 
his service-connected left gastrocnemius injury.  

Private medical records dated in February 1985 show the 
veteran complained of a 10 to 12 year history of antero-
medial left knee pain which he related to an injury he 
sustained in World War II.  A February 1985 operative report 
noted the veteran underwent arthroscopy of the left knee with 
debridement of the medial compartment.  The post-operative 
diagnoses included left knee degenerative joint disease, 
severe degenerative joint disease to the medial compartment 
of the left knee, and synovial osteochondromatosis without 
opinion as to etiology.  

VA outpatient treatment records dated in February 1985 noted 
the veteran underwent an arthroscopic procedure to the left 
knee by a private orthopedist and that the disorder was 
improved.  A December 1985 report noted the veteran stated 
his knee had been well but that he had experienced an 
increase in pain after a twisting injury approximately one 
month earlier.  The diagnoses included degenerative changes 
to the left knee without opinion as to etiology.  An April 
1990 report noted left knee degenerative joint disease 
documented by x-ray examination and noted the veteran had 
undergone excision of a Baker's cyst in March 1990.

Private medical records dated in January 1991 show the 
veteran underwent left non-cemented total knee arthroplasty.  
It was noted the veteran had severe degenerative arthritis to 
the left knee.

In August 1997, the veteran requested entitlement to service 
connection for disorders including total left knee 
replacement as secondary to his service-connected shell 
fragment wound.

In correspondence dated in September 1997 the RO requested 
the veteran submit evidence demonstrating he had been treated 
for the claimed disorder.

During VA examinations in November 1997 the veteran denied 
any history of a left knee injury but complained of left calf 
pain aggravated by walking.  The examiner noted there was 
some evidence of tendon damage which had been repaired and 
that nerve injury was suspected because of a loss of pinprick 
sensation.  There was evidence of inflammatory or rheumatoid 
arthritis to the hands.  Muscle strength was good and there 
was no evidence of muscle herniation.  The left calf muscle 
was able to move the left ankle through its normal range of 
motion.  The examiner stated that claudication which had 
developed over the previous year contributed to the veteran's 
discomfort.  The diagnoses included status post left knee 
total arthroplasty.

In a November 1997 examination report Dr. J.C.W. noted the 
veteran's left leg pain could be related to the shrapnel 
wound he sustained in service.  It was noted the veteran had 
good heal and toe walking and a steady gait.  There was 
significant deformity of the muscle but good strength. 

In statements received by the RO in December 1997 the veteran 
reported that in the late 1950's and early 1960's he began to 
experience sharp pains to the lower parts of his body which 
his private physician related to neuritis.  He stated vitamin 
A treatment worked very well until he started having left 
knee and shoulder pain at which time he began treatment at 
the Grand Island VAMC.  He reported that after his service 
injuries he had walked with a limp and expressed his opinion 
that damage to his left leg had moved to the knee.  

In April 1998, the RO, inter alia, denied entitlement to 
service connection.  It was noted, in essence, that there was 
no evidence of left knee arthritis during or within one year 
of active service and no competent evidence relating the 
disorder to a service-connected disability.  The veteran was 
informed that a well grounded claim required evidence that 
the claimed disorder was related to service.

In a May 1998 addendum to the November 1997 VA examination 
report Dr. R.C. noted a follow up inquiry had been received 
and stated there was no correlation between the veteran's 
total knee replacement for degenerative joint disease and his 
service-related leg injury.  It was noted his arthritis 
problem had most likely occurred as a process of aging.  

In an August 1998 statement the veteran reported he had 
submitted all medical treatment information pertinent to his 
claim and stated he had received treatment from the Grand 
Island, Nebraska, VAMC since the 1960's.

In a December 1998 statement of the case the RO continued the 
denial of entitlement to service connection and cited 
applicable laws and regulations pertinent to the veteran's 
claim.  The veteran was notified of the evidence and 
responses to requests for evidence the RO had obtained and 
had considered in the adjudication of the claim.  

VA examination in August 1999 noted the veteran walked with a 
limping but fairly steady gait.  He used a cane and while he 
was able to walk on his heels and toes he was not able to 
tandem walk.  The examiner noted deep tendon reflexes were 
depressed but symmetric.  There was normal strength but 
decreased sensation to the left lower leg described as a 
stocking type distribution up to the knee.  The assessment 
was left leg pain due to a combination of factors, such as 
ischemic neuropathy, shrapnel wound and deformity of the left 
gastrocnemius muscle, and sensory neuropathy as a result of 
that injury.  

In a May 2002 statement in support of his claim the veteran 
reported he had walked with a limp since he had been 
discharged from the hospital in 1944 and expressed his 
opinion that his left knee disorder was due to his abnormal 
gait.  He claimed, in essence, that his inability to play 
catch with his children in the 1950's and 60's demonstrated 
he had arthritis at that time.

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for total left knee 
replacement with arthritis is not warranted.  Although the 
veteran is a combat veteran and his statements as to 
inservice occurrence are entitled to greater evidentiary 
weight, he has specifically claimed the disorder was 
secondary to his service-connected shell fragment wound.  The 
Board notes there is no evidence of a left knee disorder 
during or for many years after service, nor is there any 
medical evidence that links a left knee disability to 
service.  

In fact, the veteran's separation examination revealed good 
function to all musculoskeletal joints.  He reported he 
experienced only mild occasional left leg cramping at his VA 
examination in September 1950.  A left knee disorder was 
first shown by a medical report dated in January 1985, 
approximately 40 years after active service, and indicates 
the veteran at that time reported progressive knee pain only 
over the previous 3 years.

Persuasive VA medical evidence provided as an addendum to the 
November 1997 examination report demonstrates the veteran's 
total left knee replacement was not related to his service-
connected shell fragment wound and that his arthritis most 
likely occurred as a process of aging.  Although a January 
1985 VA medical certificate noted the veteran's left knee 
pain was probably related to his service-connected left lower 
extremity disability, the Board finds the opinion of the 
November 1997 examiner persuasive because it was provided as 
a result of a more comprehensive examination and review of 
the veteran's medical history.  Moreover, while the 
outpatient clinic opinion includes the word probably, the 
more recent and thorough examination resulted in an 
unequivocal opinion that goes against the contended causal 
link.  The veteran's own opinion as to the onset of arthritis 
in the 1950's, and 60's is not competent as a medical 
opinion.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

C) Multiple Joint Arthritis

Background  Service medical records are negative for 
complaint or treatment for arthritis.  In July 1944, the 
veteran sustained a perforating wound to the left lower leg 
to the gastrocnemius muscle.  The veteran's October 1945 
separation examination revealed good function of all 
musculoskeletal joints.

VA examination in September 1950 noted normal muscular 
development and normal range of motion of all joints of the 
left lower extremity as compared to the right. 

VA medical records dated in approximately 1976 show the 
veteran reported he injured his left shoulder when he fell 
from an apple tree one week earlier.  The examiner's 
assessment was sprain and/or arthritis aggravated by trauma.  
An October 1982 report noted a diagnosis of left shoulder 
bursitis.

In August 1997, the veteran requested entitlement to service 
connection for disorders including arthritis as secondary to 
his service-connected shell fragment wound.

In correspondence dated in September 1997 the RO requested 
the veteran submit evidence demonstrating he had been treated 
for the claimed disorder.

VA examination in November 1997 revealed evidence of 
inflammatory or rheumatoid arthritis to the hands.  The 
diagnoses included degenerative joint disease to the 
shoulders and hands.

In statements received by the RO in December 1997 the veteran 
reported that in the late 1950's and early 1960's he began to 
experience sharp pains to the lower parts of his body which 
his private physician related to neuritis.  He stated vitamin 
A treatment worked very well until he started having left 
knee and shoulder pain at which time he began treatment at 
the Grand Island VAMC.  He reported that after his service 
injuries he had walked with a limp and expressed his opinion 
that damage to his left leg had moved to the knee and then to 
every other joint in his body.  

In April 1998, the RO, inter alia, denied entitlement to 
service connection.  It was noted, in essence, that there was 
no evidence of left knee arthritis during or within one year 
of active service and no competent evidence relating the 
disorder to a service-connected disability.  The veteran was 
informed that a well grounded claim required evidence that 
the claimed disorder was related to service.

Private medical records dated in March 1998 noted diagnoses 
of bilateral rotator cuff disease and osteoarthritis to the 
shoulders, osteoarthritis of the hands with possible carpal 
tunnel syndrome, and status post left total knee 
arthroplasty.  It was noted that laboratory findings revealed 
a negative rheumatoid factor and a normal sedimentation rate.  

In a May 1998 addendum to the November 1997 VA examination 
report Dr. R.C. noted a follow up inquiry had been received 
and stated the veteran's arthritis problem had most likely 
occurred as a process of aging.  

In a December 1998 statement of the case the RO continued the 
denial of entitlement to service connection and cited 
applicable laws and regulations pertinent to the veteran's 
claim.  The veteran was notified of the evidence and 
responses to requests for evidence the RO had obtained and 
had considered in the adjudication of the claim.  

VA examination in August 1999 noted the veteran walked with a 
limping but fairly steady gait.  He used a cane and while he 
was able to walk on his heels and toes he was not able to 
tandem walk.  The examiner noted deep tendon reflexes were 
depressed but symmetric.  There was normal strength but 
decreased sensation to the left lower leg described as a 
stocking type distribution up to the knee.  The assessment 
was left leg pain due to a combination of factors, such as 
ischemic neuropathy, shrapnel wound and deformity of the left 
gastrocnemius muscle, and sensory neuropathy as a result of 
that injury.  

In a May 2002 statement in support of his claim the veteran 
reported he had walked with a limp since he had been 
discharged from the hospital in 1944 and expressed his 
opinion that his left knee disorder was due to his abnormal 
gait.  He claimed, in essence, that his inability to play 
catch with his children in the 1950's and 60's demonstrated 
he had arthritis at that time.

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for arthritis of multiple 
joints is not warranted.  Although the veteran is a combat 
veteran and his statements as to inservice occurrence are 
entitled to greater evidentiary weight, he has specifically 
claimed the disorder was secondary to his service-connected 
shell fragment wound.  The Board notes there is no evidence 
of arthritis during or for many years after service, nor is 
there any medical evidence that links multiple joint 
arthritis to service.  
  
Persuasive VA medical evidence provided as an addendum to the 
November 1997 examination report demonstrates the veteran's 
arthritis most likely occurred as a process of aging.  The 
veteran's own opinion as to the onset of arthritis in the 
1950's and 60's is not competent as a medical opinion.  See 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the veteran's claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

D) Vascular Disease of the Lower Extremities

Background  Service medical records are negative for 
complaint or treatment for vascular disease.  In July 1944, 
the veteran sustained a perforating wound to the left lower 
leg to the gastrocnemius muscle.  The veteran's October 1945 
separation examination revealed a normal cardiovascular 
system.

In August 1997, the veteran requested entitlement to service 
connection for disorders including circulation problems as 
secondary to his service-connected shell fragment wound.

In correspondence dated in September 1997 the RO requested 
the veteran submit evidence demonstrating he had been treated 
for the claimed disorder.

VA examination in November 1997 noted the veteran had 
developed intermittent claudication in 1996 and 1997.  
Arterial Doppler studies revealed narrowing of the right 
superficial femoral artery and focal stenosis of the left 
popliteal artery.  The diagnoses included peripheral vascular 
disease of the lower extremities.  The examiner noted 
claudication which had developed over the previous year 
contributed to the veteran's discomfort.

In April 1998, the RO, inter alia, denied entitlement to 
service connection.  It was noted, in essence, that there was 
no evidence of vascular disease of the lower extremities 
during or within one year of active service and no competent 
evidence relating the disorder to a service-connected 
disability.  The veteran was informed that a well grounded 
claim required evidence that the claimed disorder was related 
to service.

In a May 1998 addendum to the November 1997 VA examination 
report Dr. R.C. noted a follow up inquiry had been received 
and stated the veteran's peripheral vascular disease was 
believed to be an expected process of aging.  

Private medical records dated in May and June 1998 noted 
diagnoses of peripheral vascular disease without opinion as 
to etiology.  Records show the veteran underwent left femoral 
popliteal bypass and angioplasty of the common and external 
left iliac arteries.  A June 1998 hospital discharge summary 
noted the veteran had a one year history of left calf 
claudication which had been increasing in severity.

In a December 1998 statement of the case the RO continued the 
denial of entitlement to service connection and cited 
applicable laws and regulations pertinent to the veteran's 
claim.  The veteran was notified of the evidence and 
responses to requests for evidence the RO had obtained and 
had considered in the adjudication of the claim.  

VA examination in August 1999 noted the veteran walked with a 
limping but fairly steady gait.  There was decreased 
sensation to the left lower leg described as a stocking type 
distribution up to the knee.  The assessment was left leg 
pain due to a combination of factors, such as ischemic 
neuropathy, shrapnel wound and deformity of the left 
gastrocnemius muscle, and sensory neuropathy as a result of 
that injury.  

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for vascular disease of the 
lower extremities is not warranted.  Although the veteran is 
a combat veteran and his statements as to inservice 
occurrence are entitled to greater evidentiary weight, he has 
specifically claimed the disorder was secondary to his 
service-connected shell fragment wound.  The Board notes 
there is no medical evidence of vascular disease of the lower 
extremities during or for many years after service, nor is 
there any medical evidence that links vascular disease to 
service.  

Persuasive VA medical evidence provided as an addendum to the 
November 1997 examination report demonstrates the veteran's 
vascular disease of the lower extremities was an expected 
process of aging.  Medical evidence indicates the disorder 
was first manifest in approximately 1996.  The veteran's own 
opinion as to the etiology of this disorder is not competent 
as a medical opinion.  See Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the veteran's claim 
must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, 1 Vet. App. 49; 
Ortiz, 274 F. 3d 1361.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The Court has held that separate ratings may be allowed if 
the symptomatology for manifested disorders is not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

A) Tinnitus

Initially, the Board notes that during the course of this 
appeal, substantive changes were made to the schedular 
criteria governing the rating of hearing impairment and 
diseases of the ear.  See 64 Fed. Reg. 25209 (1999). 

Based upon a review of the evidence of record, the Board 
finds those changes do not affect the outcome of the 
decision.  Under the old regulations, tinnitus warranted a 
maximum 10 percent schedular evaluation if it was persistent 
as a symptom of a head injury.  38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998).  Under the current regulations tinnitus 
warrants the maximum 10 percent schedular evaluation if it is 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).

An October 1997 audiological evaluation revealed complaints 
of tinnitus described by the veteran as present "all the 
time."  During subsequent examinations in November 1997 and 
September 1999, the veteran similarly complained of tinnitus, 
which he described in September 1999 as constant.

The medical evidence demonstrates the veteran's service-
connected tinnitus is persistent.  The Board finds, however, 
that the veteran is presently receiving the maximum schedular 
10 percent disability rating.  Neither the old regulations 
nor the new regulations provide an evaluation in excess of 10 
percent for tinnitus. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

B) Paresthesia of the Left Lateral Malleolus

In this case, the Board notes the veteran's service-connected 
paresthesia of the left lateral malleolus is evaluated as 10 
percent disabling effective from the date of his claim on 
August 27, 1997, under diagnostic code 8621, pertaining to 
neuritis of the external popliteal nerve.  Neuritis of the 
external popliteal, is evaluated as paralysis of that nerve, 
and warrants a compensable evaluation for mild incomplete 
paralysis and a 20 percent evaluation for a moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 
8521, 8621 (2001).

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i), (r) (2001).

Examination in November 1997 revealed loss of pinprick 
sensation over the left malleolus over an area approximately 
two inches by four inches, which the veteran reported had 
been present since his injury in 1944.  The examiner 
described paresthesia of the left lower leg along the outer 
aspect of the ankle, possibly due to the veteran's in-service 
injury of his left leg.

Based upon a review of the entire record, the Board finds the 
relevant medical evidence does not indicate the veteran's 
paresthesia results in decreased sensation but without any 
limitation of function of the ankle.  The most recent VA 
compensation examination in August 1999 revealed decreased 
sensation in stocking type distribution to the knee and 
depressed but symmetric deep tendon reflexes; however, 
strength was normal.  An examination in November 1997 
revealed good muscle strength and normal range of motion of 
the ankle.  A November 1997 neurological examination noted 
symmetric deep tendon reflexes.  There is no evidence in the 
claims file of complete paralysis or of additional 
neurological impairment of the nerve in question.  The 
evidence before the Board, thus, suggests that the veteran's 
disability results in no more than mild impairment.  As such, 
a higher or "staged" evaluation is not warranted.

The preponderance of the evidence is against the veteran's 
claim.  There is also no evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder that would warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service is not warranted.  
See Bagwell, 9 Vet. App. 337.

C) Shell Fragment Wound of the Left Leg

Background  Service medical records show that in July 1944 
the veteran sustained a perforating wound to the left lower 
leg, described as severe with dirt and clothing through the 
tract cut approximately 2/3 through, when he was struck by 
flack from anti-aircraft artillery.  It was noted the 
superficial cutaneous nerve was exposed but not cut.  An 
operation report noted the entrance and exit wounds were 
joint by excision and that the wounds were debrided and 
closed.  Records show there was no evidence of opaque foreign 
bodies of bony injury.  An August 1944 report noted that 2 
areas were still unhealed but that the veteran was beginning 
to walk without crutches.  Hospital records dated in mid-
August show the veteran was discharged to duty. 

The veteran's October 1945 separation examination revealed a 
10 cm curvilinear well-healed scar at the junction of the 
middle and lower one third of the left leg.  There was good 
function of all musculoskeletal joints.

During VA examination in September 1950 the veteran reported 
his left leg occasionally cramped, which occurred mostly at 
night and was not associated with walking.  The examiner 
characterized the veteran's overall symptoms as very mild and 
noted a depressed, slightly adherent, well-healed 10 cm by 
1.5 cm scar to the left lower extremity.  There was normal 
muscular development and normal range of motion to the left 
lower extremity with no evidence of muscular herniation.  The 
diagnoses included shell fragment wound to the posterior calf 
muscles, left leg middle third, healed, slightly symptomatic.

During VA examination in November 1997 the veteran complained 
of left calf pain aggravated by walking which was alleviated 
by rest and local heat.  The examiner noted a 6 1/2 inch 
transverse, curvilinear, horseshoe shaped scar over the lower 
aspect of the left calf.  It was noted the original wound 
involved the entire local area without evidence of entrance 
or exit.  There were no adhesions but there was some tendon 
damage which had been repaired.  Nerve injury was suspected 
because of a loss of pinprick sensation.  Muscle strength was 
good and there was no evidence of muscle herniation.  The 
left calf muscle was able to move the left ankle through its 
normal range of motion.  The examiner stated that 
claudication which had developed over the previous year 
contributed to the veteran's discomfort.

It was noted the calf scar was healed with a depression 
suggestive of underlying muscle tissue loss.  There was no 
evidence of ulceration, skin breakdown, keloid formation, or 
edema.  The color of the scar appeared normal compared to the 
surrounding skin.  A vascular examination revealed some 
indentation of the normal contour of the left calf, a 2 1/2 
inch lineal scar to the left calf, a 6 1/2 inch curvilinear 
scar to the left calf, but no localized tenderness.

In a November 1997 report Dr. J.C.W. noted the veteran's left 
leg pain could be related to the shrapnel wound he sustained 
in service.  There was significant deformity of the muscle 
but good strength.  It was also noted the veteran had good 
heal and toe walking and a steady gait. 

VA examination in July 1999 noted a 6 1/2 inch scar to the left 
calf secondary to the veteran's shrapnel wounds in service 
and a second scar to the left leg due to bypass surgery.  The 
shrapnel wound scar was described as attached to the calf 
muscle and adhering to it.  The examiner indicated that there 
was not much change from the previous examination.  Color 
photographs of the veteran's lower extremities are associated 
with the examination report.

VA examination in August 1999 noted the veteran walked with a 
limping but fairly steady gait.  He used a cane and while he 
was able to walk on his heels and toes he was not able to 
tandem walk.  The left calf muscle was deformed, especially 
when contracted.  The examiner noted deep tendon reflexes 
were depressed but symmetric.  There was normal strength but 
decreased sensation to the left lower leg described as a 
stocking type distribution up to the knee.  The assessment 
was left leg pain due to a combination of factors, such as 
ischemic neuropathy, shrapnel wound and deformity of the left 
gastrocnemius muscle, and sensory neuropathy as a result of 
that injury.  

In a May 2002 statement in support of his claim the veteran 
described his July 1944 injury as involving a piece of flack 
approximately one inch long and 1/4 inch square which entered 
his left calf muscle and exited a little higher on the inside 
of the calf before entering the right leg.  He reported the 
left leg wound had required 36 stitches.

Legal Criteria  VA regulations provide that a through-and-
through injury with muscle damage shall be evaluated as not 
less than a moderate injury for each muscle group affected 
and that for ratings purposes the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(b), (c) (2001).  Muscle injuries, however, may not be 
combined with a peripheral nerve rating of the same body part 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55(a) (2001).

The Rating Schedule provides ratings for injuries to Muscle 
Group XI, including the gastrocnemius and soleus muscles, 
when there is evidence of slight (0 percent), moderate (10 
percent), moderately severe (20 percent) or severe 
(30 percent) muscle injury.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5311 (2001).  

The Rating Schedule provides that a moderately severe muscle 
injury as an injury manifested by a through and through or 
deep penetrating wound due to a small high-velocity missile, 
or large low velocity missiles with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings of 
the disorder include relatively large entrance and (if 
present) exit scars so situated as to indicate the track of a 
missile through important muscle groups, indications on 
palpation of moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and when tests of 
strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  See 38 C.F.R. § 4.56(d) 
(effective before and after July 3, 1997).

A severe muscle disability is defined as an injury manifested 
by a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
Objective findings of the disorder include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track; palpation which demonstrates loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area; muscles which swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements which when compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function; 
x-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

The Rating Schedule provides a compensable rating for 
superficial scars when there is evidence of tenderness and 
pain on objective demonstration (10 percent) or limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2001).  

Analysis  The Board notes that during the pendency of this 
appeal VA issued new regulations for evaluating disabilities 
due to muscle injuries. See 62 Fed. Reg. 30235-30240 (June 3, 
1997).  These changes became effective July 3, 1997.  See 38 
C.F.R. §§ 4.47-4.56, 4.69 and 4.72 (2001).  After reviewing 
the regulations in effect at the time of the veteran's claim 
and the changes effective July 3, 1997, the Board finds that 
the July 3, 1997, amendments did not substantively change the 
criteria pertinent to the veteran's disability but rather 
reorganized existing criteria and added current medical 
terminology and unambiguous criteria.  The current version of 
38 C.F.R. § 4.56 is basically the same as the old version and 
the current provisions of 38 C.F.R. § 4.56(a) and (b) were 
formerly contained in 38 C.F.R. § 4.72, which has been 
rescinded.  

In this case, records show the veteran is presently rated 20 
percent disabling under diagnostic code 5311 for Muscle Group 
XI injuries for a 10 centimeter, curved, well-healed scar 
attached to calf muscles at the junction of the middle and 
lower one third of the left posterior aspect.  Based upon the 
evidence of record, the Board finds the veteran's service-
connected injuries to Muscle Group XI are no more than 
moderately severe.  The evidence indicates the veteran's 
injury involved a through-and-through wound by a small high 
velocity missile with moderate loss of muscle substance but 
that the veteran recuperated from the injury fairly quickly 
without complication.  

Although the August 1999 VA examiner noted the veteran's left 
calf muscle was deformed, especially when contracted, the 
Board finds this symptom is adequately contemplated as a 
moderate loss of muscle substance which is an objective 
indication of a moderately severe muscle injury.  The 
characteristics or cardinal signs and symptoms of more than a 
moderately severe muscle injury are not demonstrated by the 
overall evidence of record.  38 C.F.R. § 4.56.  Therefore, 
the Board finds a rating in excess of 20 percent is not 
warranted.

The Board also finds the persuasive medical evidence of 
record does not demonstrate the veteran's service-connected 
left leg wound is presently manifested by superficial painful 
or tender scarring or scarring which limits function beyond 
that which is contemplated by the criteria for a moderately 
severe muscle injury.  In fact, medical evidence has 
consistently noted the scar is nontender.  Therefore, the 
Board must conclude that a separate disability rating for 
superficial scarring is not warranted.  Esteban, 6 Vet. App. 
259.

The preponderance of the evidence is against the veteran's 
claim.  There is also no evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder that would warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service is not warranted.  
See Bagwell, 9 Vet. App. 337.

D) Shell Fragment Wound of the Right Leg

Background  Service medical records show that in July 1944 
the veteran sustained a penetrating wound to the right lower 
leg.  An operation report noted the wound was medial to the 
crest of the tibia and to the bone with no bone damage.  It 
was noted the tissue was not badly macerated or damaged.  
Records show the wounds were debrided and closed.  An August 
1944 report noted that 2 areas were still unhealed but that 
the veteran was beginning to walk without crutches.  Hospital 
records dated in mid-August show the veteran was discharged 
to duty.

During VA examination in September 1950 the veteran reported 
his right leg gave him no trouble.  The examiner 
characterized the veteran's overall symptoms as very mild and 
noted a 2 1/2 inch scar along the upper third anterior aspect 
of the right lower extremity.  This scar was well healed, 
non-tender, nonadherent, and asymptomatic.  There was no 
evidence of any limitation of motion or muscular atrophy to 
the right lower extremity.  The diagnoses included healed 
shell fragment wounds, right lower extremity, asymptomatic.

VA examination in July 1999 noted scars to the right 
peritibial region were unchanged since the prior examination.  
Color photographs of the veteran's lower extremities are 
associated with the examination report.

Legal Criteria  As noted above, the Rating Schedule provides 
ratings for injuries to Muscle Group XI when there is 
evidence of slight (0 percent), moderate (10 percent), 
moderately severe (20 percent) or severe (30 percent) muscle 
injury.  See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2001).  

The Rating Schedule provides that slight muscle injury 
results from a simple wound without debridement or infection 
with minimal scar and with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  See 38 C.F.R. 
§ 4.56.

A moderate muscle injury disability results from a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection; and when there are 
objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, with some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.

Compensable ratings for superficial scars require evidence of 
tenderness and pain on objective demonstration (10 percent) 
or limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.

Analysis  In this case, the record shows that the veteran is 
presently assigned a noncompensable rating under the criteria 
for superficial scars.  Based upon the evidence of record, 
the Board finds that a compensable rating is not warranted 
because there is no medical evidence to show that the scars 
in question are symptomatic or productive of any functional 
limitation.

The Board notes that a VA examination in July 1999 revealed 
scars in the right pretibial region but described them as 
unchanged from the previous examination.  There is no medical 
evidence indicating the veteran's scars are symptomatic, 
tender, painful, or productive of any functional limitation.  
Under these circumstances, a compensable rating under the 
criteria for superficial scars is not warranted.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.  

In considering the veteran's right leg injury under the 
criteria for rating an injury to Muscle Group XI, diagnostic 
code 5311, the Board finds that service medical records show 
that the veteran's right leg wound was rather superficial 
with was no indication of a deep penetrating wound or 
underlying muscle, bone, or nerve injury.  It is also 
apparent that the wound healed without any residuals other 
than a superficial scar.  In fact, during VA examination in 
September 1950 the veteran reported he had experienced no 
problems related to that injury.  As the evidence 
demonstrates the veteran's service-connected right leg wound 
resulted in no more than a slight muscle injury, the Board 
finds entitlement to a compensable rating under these 
alternative criteria is not warranted.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5311.

The preponderance of the evidence is against the veteran's 
claim.  There is also no evidence of any unusual or 
exceptional circumstances related to this service-connected 
disorder that would warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service is not warranted.  
See Bagwell, 9 Vet. App. 337.


ORDER

Service connection for hypertension is denied.

Service connection for a total left knee replacement with 
arthritis is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for vascular disease of the lower 
extremities is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.

An initial evaluation in excess of 10 percent for paresthesia 
of the left lateral malleolus is denied. 

A rating in excess of 20 percent for a shell fragment wound 
scar attached to calf muscles at the junction of the middle 
and lower one third of the left posterior aspect is denied.

A compensable rating for shell fragment wound scars of the 
right leg is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

